RESOLUCIÓN
Examinada la Moción en cumplimiento de orden e infor-mativa, presentada por el Sr. Roberto J.J. Buono Colón, se le reinstala a la práctica de la abogacía y la notaría luego de que presente evidencia de fianza vigente.
Conforme lo dispuesto en In re Buono Colón, 187 DPR 379 (2012), se instruye al Secretario del Tribunal que active la Queja Núm. AB-2011-111. Se ordena al señor Buono Co-lón que conteste esta última queja en un término final e improrrogable de diez días, contado a partir de la notifica-ción de esta Resolución. Se le apercibe que, de no hacerlo, se expone a sanciones disciplinarias severas, incluyendo la suspensión inmediata e indefinida de la abogacía. Además, se le informa al señor Buono Colón que su solicitud de baja voluntaria se considerará luego que culmine el proceso dis-ciplinario en su contra.

Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo. El Juez Asociado Señor Martínez Torres emi-tió un Voto particular disidente, al cual se unió el Juez Aso-ciado Señor Feliberti Cintrón.
(.Fdo,) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
*635— O —